Exhibit 10.5
AMENDED AND RESTATED SUA INSURANCE COMPANY
PARTNER AGENT PROGRAM AGREEMENT
This Amended and Restated Partner Agent Program Agreement (the “Amendment”) is
entered into as of the 10th day of June, 2009 by and between SUA Insurance
Company and its property and casualty insurance subsidiaries and affiliates
(collectively the “Company”) and Risk Transfer Holdings, Inc. and its affiliates
and subsidiaries (collectively, “Partner Agent”), and amends and restates the
Specialty Underwriters’ Alliance, Inc. Partner Agent Program Agreement entered
into by and between the Company and Partner Agent on November 3, 2004, as
amended (the “Agreement”). Any terms defined in the Agreement and used herein
shall have the same meaning in this Amendment as in the Agreement. In the event
that any provision of this Amendment and any provision of the Agreement are
inconsistent or conflicting, the inconsistent or conflicting provision of this
Amendment shall be and constitute an amendment of the Agreement and shall
control, but only to the extent that such provision is inconsistent or
conflicting with the Agreement. Any capitalized terms not defined herein shall
be defined as in the Agreement.
The parties hereto agree to develop and administer insurance program(s) as
described in Exhibit A attached hereto. This Agreement pertains only to that
Program business, with the Company and the Partner Agent agreeing as follows:

I.   AUTHORITY

  A.   Partner Agent’s authority is subject to the terms of this Agreement and
Company’s Program description, underwriting guidelines, system templates,
service standards, form and rate and other filings, and authority limits
provided by Company to Partner Agent (“Company Guidelines”). Company appoints
Partner Agent as its exclusive Partner Agent for ten (10) years for the Program
from the Effective Date within the territories specified in the Company
Guidelines solely for the following purposes:

  1.   To solicit, receive, and bind proposals for commercial lines insurance in
accordance with the Company Guidelines.     2.   To pre-screen applications and
estimate rates and/or premiums in accordance with the Company Guidelines.     3.
  To endorse in-force policies in accordance with Company Guidelines.     4.  
To collect, receive, account for, and pay to Company, premiums on policies
written by Company, and to refund to the policyholder or insured, as appropriate
(or to Company if requested by Company), return premiums as provided in the
applicable policy.     5.   To issue, countersign (where necessary), and deliver
policies executed by authorized officers of Company.     6.   To effect
conditional renewals, cancellation and non-renewal of policies in accordance
with Company Guidelines and applicable law.

  B.   Partner Agent may delegate its authority in writing to designated
employees.     C.   Partner Agent’s authority is subject to compliance with (and
Partner Agent shall not alter, modify, or change and shall not waive any
provision in) the applicable forms, rules, or rates of Company, according to
their exact terms and to all applicable laws and regulations.

1



--------------------------------------------------------------------------------



 



  D.   Company shall have the right to reject any application or business
submitted by Partner Agent or to modify, cancel, or refuse to renew any policies
written by Company hereunder by giving Partner Agent written notice of effective
date of changes that would affect this business.     E.   Partner Agent shall,
within twenty (20) calendar days of the inception of coverage, provide to
Company all data and statistical information relating to the underwriting of
accounts. Partner Agent is authorized to issue binders, certificates or other
evidence of insurance.     F.   With 30 days notice, the Company Guidelines may
be amended or new Company Guidelines may be adopted at the Company’s discretion
without the need to amend this Agreement, provided, however, that amendments to
the (i) Collateral Management and Accounting or (ii) Premiums and Accounting
Process Guidelines of the Company Guidelines may be adopted by the Company in
its discretion only with 90 days notice. Such amendments or new Company
Guidelines will be provided to the Partner Agent in writing and must be
implemented by Partner Agent in accordance with Company’s instructions. Partner
Agent will be provided the opportunity to discuss any changes to Company
Guidelines. Company will give Partner Agent reasonable notice in which to enact
such changes.     G.   Company retains the right to modify, cancel,
conditionally renew or non-renew any and all policies solely in Company’s
discretion.     H.   Partner Agent has no authority to solicit, negotiate or
place any reinsurance on behalf of Company.

II.   OBLIGATIONS OF AGENT

  A.   Partner Agent represents and warrants that (i) Partner Agent has any and
all ownership or other rights in the business contemplated herein necessary to
place such business with Company under this Agreement; (ii) Partner Agent
placing business under this Agreement is not in violation of any duty or
obligation owed to any other entity or person; and (iii) Partner Agent is, and
will continue to be, authorized and licensed to perform all acts set out in this
Agreement while providing services under this Agreement.     B.   The Programs
that are the subject of this agreement, more specifically described in
Exhibit A, shall be exclusive for both the Company and the Partner Agent. In the
event that a conflict exists as to whether Partner Agent is authorized to
represent an existing or prospective policyholder, when required by law the
Company will honor the policyholder’s written producer of record designation
signed by the policyholder. Notwithstanding the foregoing, Company shall be
under no obligation to honor a written producer of record designation from a
policyholder before accepting business from a designated Partner Agent, and
Company’s determination of which agent of Company represents Company with regard
to a particular policyholder shall be final and binding. Furthermore, if the
Company cannot come to terms on the specific risk (potential or existing
customer) due to price, location, or other underwriting reason, the Partner
Agent may place the business with another carrier; the underwriting file for
that specific risk must be documented as to why it was not placed with the
Company. An email delivered to the Company Program Director and stored in a
physical file shall be considered sufficient documentation for the purposes of
this subsection. The Partner Agent and Company further agree that the Company
will have first right of refusal on any account meeting the specific program’s
underwriting guidelines.

2



--------------------------------------------------------------------------------



 



  C.   Partner Agent shall be responsible for compliance with all applicable
state and federal laws, regulations, rules, and requirements relating to the
performance of Partner Agent’s obligations and the general standards, rules, and
regulations of the insurance industry and all Company Guidelines as provided by
Company in writing.     D.   Partner Agent shall keep true, separate, accurate,
and complete records of all transactions related to the policies and all
correspondence.     E.   All records and documents applicable to the business
relationship between Company and Partner Agent shall be maintained in a form and
manner prescribed by the Company’s Records Retention Policy (“Policy”), which
has been provided to the Partner Agent. Records must be maintained for the time
period outlined in the Policy.     F.   All records and documents of Partner
Agent relating to the business described in Exhibit A may be audited, examined,
and/or copied by representatives of Company at any time during normal business
hours and shall be made available for examination to reinsurers, or to any state
insurance department or regulatory body which so requires. Additionally, Partner
Agent shall permit authorized employees and representatives of Company to review
the operations of Partner Agent, both at its place of business and at other
locations during business hours upon ten (10) days written notice by Company.  
  G.   Partner Agent shall notify Company within forty-eight (48) hours of
notice or receipt of any complaint filed with any state insurance department or
other regulatory authority relating to the policies, whether against Company or
Partner Agent. The parties will work together to promptly and adequately respond
to any such complaint. If requested by Company, Partner Agent shall prepare a
response to any such complaint or, at Company’s discretion, provide a complete
written account to Company such that Company can respond; however, no response
shall be sent by Partner Agent prior to consulting with Company regarding such
response. Company retains the final authority on all responses relating to
complaints against Company. Company may establish formal complaint handling
procedures for Partner Agent to follow which are consistent with the
requirements set forth herein.     H.   Partner Agent shall not contact any
state insurance department or other regulatory authority, directly or
indirectly, with regard to Company’s business without the prior written consent
of Company. Partner Agent shall notify Company immediately in the event that
Partner Agent receives any contact from any such department or authority with
regard to Company’s business.     I.   Partner Agent shall utilize automated
business processing through Company’s centralized technology system (“Company
System”).     J.   If Company provides access to Company information or networks
through computer access, Partner Agent shall be responsible for maintaining the
security and integrity of such information and of Company’s systems over those
elements that the Partner Agent can control. Partner Agent shall not introduce
into Company’s systems any virus or other harmful agent. Partner Agent shall be
responsible for assuring the quality of policy, premium, accounting and
statistical data submitted to Company consistent with Company standards. Partner
Agent agrees to adhere to the terms and conditions governing Partner Agent’s use
of any existing Company website or any website Company may own, make available,
operate, acquire, use from time to time, create or sponsor in the future, and
related services available under any such website. These terms and conditions
regarding use of any website or the content of any website may change with prior
notice provided to the Partner Agent. Partner Agent’s use of these

3



--------------------------------------------------------------------------------



 



      websites constitutes agreement to the terms and conditions that exist at
each point in time Partner Agent uses any such website. Partner Agent may not
use the name, logo, or service mark of Company or any of its affiliates in any
advertising, promotional material, internet site, or in any material
disseminated by Partner Agent without the prior written consent of Company.
Partner Agent shall maintain copies and provide an original to Company of any
advertisement or other materials approved by Company along with full details
concerning where, when, and how it was used. Use of any authorized item shall be
limited to the scope of the current request and approval, unless specifically
authorized for broader use by Company. Partner Agent must obtain
re-authorization of all items should Partner Agent change such advertisements or
other materials in appearance and/or content.     K.   All expenses associated
with Partner Agent’s performance hereunder shall be the responsibility of
Partner Agent, including but not limited to general office expenses, automation
expenses, systems integration expenses, marketing expenses, broker, producer, or
countersigning commissions, fees, and taxes.     L.   Partner Agent agrees to
protect Company’s ‘Confidential Information’ from disclosure to third parties.
‘Confidential Information’ shall mean Company originated information that is not
readily available to the general public to include, but not limited to, rating
manuals that have been prepared or generated by the Company, forms that have
been prepared or generated by the Company, Company Guidelines, underwriting
records that have been prepared or generated by the Company, and management
reports that have been prepared or generated by the Company. All Confidential
Information, that has not previously been destroyed, shall be returned to the
party that originated that Confidential Information immediately upon written
request that specifically describes the information or documentation to be
returned. ‘Company Guidelines’ shall mean any Program description, underwriting
guidelines, system templates, service standards, system forms, rates and
authority limits provided by Company to Partner Agent. Company Confidential
Information does not include any information that: (a) is in the public domain
or hereafter becomes known to the public through no fault of either party;
(b) is subsequently obtained from an independent, third-party source having no
obligation of confidentiality, directly or indirectly, to Company; or (c) the
disclosure of which is required by law. If a possibility exists that disclosure
may be ordered by a court of law, Partner Agent shall give the Company at least
thirty (30) days prior written notice of such possibility so that Company may
have the opportunity to contest such disclosure.     M.   Partner Agent agrees
that Partner Agent and its employees, agents, and representatives are (i) aware
of the sensitive and proprietary nature of any and all information each may
receive with regard to applicants, policyholders, beneficiaries of policies, and
claimants (the “3rd Party Confidential Information”); and (ii) aware of and will
comply with: (a) any and all applicable laws, regulations, rules, and
requirements relating to the 3rd Party Confidential Information; (b) the general
standards, rules, and regulations of the insurance industry relating to the 3rd
Party Confidential Information; and (c) all written instructions provided to
Partner Agent from time to time by Company relating to the 3rd Party
Confidential Information. Partner Agent shall comply with Company’s privacy
policies and shall hold all 3rd Party Confidential Information in trust and
confidence in compliance with Company’s privacy policy, and shall use the 3rd
Party Confidential Information only for the purpose contemplated in this
Agreement. Partner Agent agrees that it shall immediately refer any question
concerning any aspect of Company’s privacy policy to Company for resolution.

4



--------------------------------------------------------------------------------



 



  N.   If requested by Company, Partner Agent agrees to become a member of
Company’s Partner Agent committee (“Partner Agent Advisory Committee”). Partner
Agent or appropriate designee shall attend all meetings of the Partner Agent
Advisory Committee, provide input at such meetings, and cooperate fully with the
Partner Agent Advisory Committee in all aspects.     O.   Partner Agent agreed
to purchase a certain amount of Class B exchangeable common stock (“Partner
Agent Stock”) as more specifically outlined in the Securities Purchase Agreement
dated as of the date hereof by and between the Company and the Partner Agent
(“Securities Purchase Agreement”) which is hereby incorporated by reference as
an integral part of this Agreement. Company warrants that, as of October 2006,
Partner Agent has satisfied such purchase obligation as provided for in the
Securities Purchase Agreement.     P.   Partner Agent shall cooperate with
Company’s implementation and execution of loss control and premium audit
functions which includes billing, collection and remittance or return of any and
all premium due.

III.   OBLIGATIONS OF COMPANY

  A.   Company shall act in accordance with the terms of this Agreement and will
pay Partner Agent a commission in accordance with Exhibit A (“Commission”) and a
share of profits in accordance with Exhibit B (“Profit Sharing” which, together
with “Commission”, is the “Compensation”) attached hereto and referenced herein.
Partner Agent shall be responsible for paying any compensation due to its sub
producers.     B.   Company shall provide for the payment of all excise taxes,
premium taxes (except surplus lines taxes) and assessments.     C.   Company
shall appoint Partner Agent as required by various state laws and regulations.  
  D.   Company will develop and maintain Company System.     E.   Company agrees
to protect Partner Agent’s ‘Confidential Information’ from disclosure to third
parties. ‘Confidential Information’ shall mean Partner Agent originated
information that is not readily available to the general public to include, but
not limited to, rating manuals that have been prepared or generated by the
Partner Agent, forms that have been prepared or generated by the Partner Agent,
underwriting records that have been prepared or generated by the Partner Agent,
and management reports that have been prepared or generated by the Partner
Agent. All Confidential Information, that has not previously been destroyed,
shall be returned to the party that originated that Confidential Information
immediately upon written request that specifically describes the information or
documentation to be returned.     F.   Company agrees that Company and its
employees, agents, and representatives are (i) aware of the sensitive and
proprietary nature of any and all information each may receive with regard to
applicants, policyholders, beneficiaries of policies, and claimants (the “3rd
Party Confidential Information”); and (ii) aware of and will comply with:
(a) any and all applicable laws, regulations, rules, and requirements relating
to the 3rd Party Confidential Information; (b) the general standards, rules, and
regulations of the insurance industry relating to the 3rd Party Confidential
Information; and (c) all written instructions provided to Company from time to
time by Partner Agent relating to the 3rd

5



--------------------------------------------------------------------------------



 



      Party Confidential Information. Company shall comply with Partner Agent’s
privacy policies and shall hold all 3rd Party Confidential Information in trust
and confidence in compliance with Company’s privacy policy, and shall use the
3rd Party Confidential Information only for the purpose contemplated in this
Agreement. Company agrees that it shall immediately refer any question
concerning any aspect of Partner Agent’s privacy policy to Partner Agent for
resolution.

IV.   CLAIMS AND COVERAGE

  A.   Partner Agent shall immediately notify and cooperate with Company if
Partner Agent receives notice of any claim or potential claim which could
involve Company, any of its affiliates or subsidiaries, or the business written
hereunder.     B.   Partner Agent has no authority to adjust or settle any
claims arising out of or in connection with policies, shall not make any
statements regarding the application of coverage to specific situations, whether
actual or hypothetical, and shall not commit Company to any liability in
connection with any actual or potential claim or loss.     C.   Partner Agent
shall immediately report all claims, or potential claims, suits, or losses
relating to the policies to Company or to an assigned adjuster or claim
representative who has been designated by Company. Partner Agent shall cooperate
fully with Company or the assigned adjuster or claim representative in the
investigation, adjustment, settlement, and payment of claims and coverage
matters. All records, files, correspondence, or other materials pertaining to
claims shall be the sole property of Company.     D.   Company will consult with
Partner Agent on the selection of vendors and claims handling procedures
(“Vendor Selection and Claims Procedures”) unique to the Programs; however,
Company retains sole discretion for Vendor Selection and Claims Procedures.

V.   COMPENSATION OF AGENT

  A.   Company shall pay Partner Agent the Commission and Profit Sharing as
respectively described in Exhibit A and Exhibit B.     B.   With one hundred
eighty (180) days advance written notice, for reasons related to regulatory
constraints or industry issues including but not limited to Program coverage
resulting in an insurance industry or market downturn, the Company reserves the
right to adjust Partner Agent’s Commission as described in Exhibit A, but only
for business that is new or renewal after the one hundred eighty 180 days
notice.     C.   Effective at any time after a minimum of one hundred eighty
(180) days advance written notice to Partner Agent, Company may adjust the
current payout period of Profit Sharing as described in Exhibit B.     D.   It
is understood and agreed that the Compensation paid hereunder shall be full
compensation for all services rendered by Partner Agent pursuant to this
Agreement.     E.   Partner Agent shall refund Commission, or other fees or
amounts retained by Partner Agent, to the policyholder or insured, as
appropriate, or to Company if requested by Company, from Partner Agent’s own
funds on a pro-rata basis on return premiums at the same rate as paid to Partner
Agent.     F.   The Commission applicable to multiple year policies (if Company
has bound such policies through Partner Agent) shall be the Commission that is
in effect for such policy

6



--------------------------------------------------------------------------------



 



      during the year in which the policy is initially written, and such
Commission shall apply throughout the term of any such policy.     G.   Partner
Agent shall have no authority to, and shall not collect any fee(s) on, the
policies unless specifically authorized by Company and permitted by law.     H.
  Partner Agent shall calculate Commission based on premiums collected by
Partner Agent for policies reported to Company.

VI.   PREMIUMS AND ACCOUNTING

  A.   Partner Agent shall be responsible for collecting premiums, whether
advance, deposit, developed, installment, audit, renewal, additional, or
otherwise, on all policies other than direct-bill policies. Despite the
foregoing, however, Company reserves the right, in its sole discretion, to
communicate with, to directly collect premium from, and/or to cancel or
non-renew policies of, its insureds. Except as otherwise provided in this
Agreement and in the Collateral Management and Accounting Guideline of the
Company Guidelines, Partner Agent shall be liable for and pay all earned premium
to Company, with the exception that for premiums owed that have premium
collateral held by the Company, Company shall exhaust the premium collateral
held by the Company on any specific account prior to billing the Partner Agent
for any owed premiums (“Applied Collateral”). Furthermore, if Partner Agent
follows the collection procedures agreed to by the parties (see Section VI. I.),
Company will assume direct collection of the owed premiums from the client.    
B.   For each Program, except Pest Control, Partner Agent shall be responsible
for collecting, on a weekly basis (or less frequently if approved in writing by
the Company Program Director), client reports and corresponding estimated
premium from insureds. Company Program Director shall respond to such Partner
Agent request in no longer than two (2) business days following such request. In
the event an insured fails to report or remit such premium to Partner Agent,
Partner Agent shall notify the Company Program Director within eight
(8) business days from the end of the business week during which such insured
failed to timely report or remit such premiums, as more fully described in the
Premiums and Accounting Process Guideline of the Company Guidelines.
Notwithstanding such Partner Agent premium collection responsibilities and
liability as described in Section VI. A., Partner Agent shall not be liable for
any uncollected earned premium in each instance Partner Agent complies with the
Premiums and Accounting Process Guideline of the Company Guidelines.     C.  
Partner Agent will submit on the first day of the current month premiums
(estimated from the prior month) for all policies in force and will submit on
the fifth day of the current month any additional prior premiums owed based on
reconciliation of actual to estimate.     D.   It is the responsibility of
Company to perform audits of paid premium following the termination of each
policy for the purposes of determining the appropriate amount of premium owed by
each insured for each policy period (“Premium Audit”). It is the policy of
Company to complete all Premium Audits and to resolve any disputes arising
during the Premium Audit in a timely manner. Company will consider any and all
outstanding or disputed amounts associated with any particular Premium Audit to
be closed no later than six (6) months, or longer period if approved in writing
by the Chief Underwriting Officer of Company, following the issuance and receipt
by the Partner Agent of the original Premium Audit statement (“Audit Dispute
Period”), as outlined in the Premium Audit Guideline of the Company Guidelines.

7



--------------------------------------------------------------------------------



 



  E.   All premiums collected by Partner Agent are the property of Company,
shall not be commingled with any other funds, shall be held in trust on behalf
of Company in a fiduciary capacity, and shall be deposited and maintained in an
account separate and segregated from Partner Agent’s own funds or funds held by
Partner Agent on behalf of any other company or person (the “Premium Trust
Fund”). The Premium Trust Fund shall be placed in an interest bearing account in
a bank and account approved by Company in advance. Unless Partner Agent has
breached this Agreement, Partner Agent shall be authorized to retain the
interest on the Premium Trust Fund. Company may request at any time, and Partner
Agent shall provide, a reconciliation of the funds deposited in, and balance due
to Company from, the Premium Trust Fund.     F.   The omission of any item(s) by
the Company from the Premium Audit statement does not affect Partner Agent’s
responsibility to properly account for policies and pay all amounts due, nor
does it prejudice the rights of Company to collect such amounts.     G.   Only
in excess of Applied Collateral and in accordance with the Collateral Management
and Accounting Guideline of the Company Guidelines, Partner Agent shall be
liable for earned premiums on policies written through submissions to Partner
Agent by other brokers or producers.     H.   No premium advances may be made by
Partner Agent from the Premium Trust Fund, and premium advanced on behalf of any
insured by the Partner Agent shall not be reversed.     I.   After making a
diligent effort to collect earned premiums and submitting documentation of that
diligent effort to Company which Company reasonably determines to be sufficient,
Partner Agent may request in writing that premiums due as a result of audit of a
particular insured be collected directly by Company. Company agrees to assume
responsibility for collecting such additional earned premiums. Company will have
no obligation to collect amounts hereunder unless Partner Agent’s written
request is made within forty-five (45) days of the billing date shown on the
Premium Audit statement or, where applicable, the expiration of the Audit
Dispute Period, whichever comes first; provided, that when a Premium Audit
statement is disputed, any and all undisputed amounts outstanding relating to
said Premium Audit statement, Partner Agent shall make all reasonable efforts to
collect within forty-five (45) days of the notice of dispute. Premium audit
collections and dispute issues shall be handled in accordance with Company
Guidelines. Partner Agent shall not be entitled to Compensation on premiums
Partner Agent requests Company to collect or Company undertakes to collect,
regardless of the amounts collected by the Company.     J.   Partner Agent
agrees to be responsible for the payment of any applicable surplus lines taxes
and the filing of all affidavits as required by the applicable entities, and
shall provide Company with written evidence of such payment and compliance on a
quarterly basis.     K.   Partner Agent shall not be entitled to any
Compensation on any premium which Company determines (i) to collect, (ii) in its
sole discretion to write-off, or (iii) is overdue and is collected by Company,
regardless of the amounts collected.

VII.   INSURANCE AND INDEMNITY

  A.   Partner Agent shall maintain the following insurance amounts with an
insurer having a rating with A.M. Best of at least “A-”: (i) errors and
omissions insurance covering Partner Agent and its employees in the minimum
amount of $1,000,000 per claim, $2,000,000

8



--------------------------------------------------------------------------------



 



      aggregate, with a deductible not exceeding an amount agreed by Company,
(ii) fidelity insurance covering Partner Agent and its employees in the minimum
amount of $1,000,000 and (iii) general liability insurance covering Partner
Agent and its employees in the minimum amount of $1,000,000. Partner Agent
agrees to immediately notify Company when it receives notice of lapse, increased
deductibles, decreased coverage, non-renewal, or termination of any such
coverage. Partner Agent agrees to notify Company of any claim brought under any
errors and omissions or fidelity insurance which arises out of or is connected
with a policy or policies. At the inception of this Agreement and on or before
January 31 of each year thereafter, Partner Agent shall furnish Company proof of
this insurance.

  B.   Company agrees to fully indemnify, defend, and hold harmless Partner
Agent from any and all liability, claims, demands, suits, fines and penalties,
expenses, costs and attorney fees, made or assessed against or incurred by
Partner Agent or the officers, directors, or affiliates of Partner Agent, that
may arise by reason of any act, error, or omission of or any misrepresentation
by Company or its officers or employees.     C.   Partner Agent agrees to fully
indemnify, defend, and hold harmless Company from any and all liability, claims,
demands, suits, fines and penalties, expenses, costs and attorney fees, made or
assessed against or incurred by Company or the officers, directors, or
affiliates of Company, that may arise by reason of any act, error, or omission
of or any misrepresentation by Partner Agent, its officers or employees, or
brokers or producers submitting business to the Partner Agent pursuant to this
Agreement.     D.   The indemnifying party or its liability insurance carrier
shall have the right to direct the investigation, settlement, and defense of any
such claim, complaint or action. If the indemnifying party assumes the defense
of any such action, such party shall not be liable to the indemnified party for
any expenses incurred by such indemnified party in connection with such action.

VIII.   TERM AND TERMINATION

  A.   This Agreement shall commence on the Effective Date and shall be
continuous until terminated (the “Term”).     B.   At any time during the Term
hereof, Partner Agent may terminate this Agreement without cause on ninety
(90) days written notice of termination to Company. Partner Agent’s authority to
place new business with Company shall cease immediately upon receipt of such
notice of termination. Partner Agent’s authority to renew business with Company
shall cease as of the effective date of termination.     C.   At any time during
the Term, Company may terminate this Agreement on one hundred eighty (180) days
(or such longer period as mandated by regulation) written notice of termination
to Partner Agent if Partner Agent has not met the Company Guidelines pertaining
to profitability and/or production. Partner Agent’s authority to submit new
business with Company will cease on ninety (90) days after receipt of such
notice of termination. Partner Agent’s authority to submit renewals with Company
shall cease as of the effective date of termination. Any disputes regarding
Company Guidelines shall be determined in Company’s sole discretion.     D.  
Upon written notice, either party to this Agreement may immediately terminate
this Agreement in whole or in part for cause, which shall include, but not be
limited to, the following:

9



--------------------------------------------------------------------------------



 



  1.   The other party to this Agreement becomes insolvent, institutes or
acquiesces in the institution of any bankruptcy, financial reorganization, or
liquidation proceeding or any such proceeding is instituted against such party;
or     2.   Partner Agent, or the owner of a controlling interest in Partner
Agent, sells, exchanges, transfers, assigns, consolidates, pledges or causes to
be sold, exchanged, transferred, assigned, consolidated, or pledged: (i) all or
substantially all of the assets of Partner Agent, or any entity controlling
Partner Agent, to a third party, or (ii) a controlling interest in Partner
Agent, or any entity controlling Partner Agent, to a third party (Partner Agent
shall immediately notify Company of same); or     3.   Partner Agent fails to
correct material deficiencies as noted in any agency audit or program review
within the time frame set out in the audit; or     4.   Partner Agent fails to
render timely and proper reports or premium accounting as required, or remit
premiums when due; or     5.   Partner Agent fails to maintain premium funds in
the Premium Trust Account as defined in Section VI. G. of this Agreement; or    
6.   The other party to this Agreement engages in acts or omissions constituting
abandonment, fraud, insolvency, misappropriation of funds, material
misrepresentation, or gross and willful misconduct; or     7.   Partner Agent’s
license or certificate of authority is cancelled, suspended, or is declined
renewal by any regulatory body within the Territory where Partner Agent
transacts or services policies (Partner Agent shall immediately notify Company
of same); for fraud or if for more than thirty (30) days for any other reason;
or     8.   The other party to this Agreement otherwise materially breaches this
Agreement

  E.   In the event this Agreement is terminated or any authority of Partner
Agent is suspended, limited, or terminated (whether by Company, Partner Agent,
or agreement of the parties), Partner Agent shall, subject to all terms,
conditions, and restrictions contained in this Agreement, service all business
until all such business has been completely cancelled, non-renewed, or otherwise
terminated and all claims hereunder have been closed and shall be entitled to
its continuing compensation for such continuing service. Company may, in its
sole discretion, immediately suspend or terminate Partner Agent’s continuing
service obligation as outlined in Program Guidelines. Notwithstanding the
foregoing, Partner Agent shall not, without the prior written approval of
Company, increase or extend the Company’s liability under, extend the term(s) or
condition(s) of, or cancel and re-write, any policies.         If Partner Agent
fails to fulfill any service obligation under this Agreement or comply with this
Agreement, then Partner Agent shall reimburse Company any expense incurred by
Company as a result of non-compliance, or in servicing or arranging for the
servicing of business, or such amounts may be offset by Company. If Company
fails to fulfill any obligation under this Agreement or comply with this
Agreement, then Company shall reimburse Partner Agent for expense incurred by
Partner Agent as a result of such non-compliance.     F.   Any notice of
termination shall be in writing and sent by certified mail or personally
delivered. Such notice shall be deemed received three (3) days from the date of
mailing or, if personally delivered, the date delivered. Unless changed by
giving written notice to the other party, the addresses of the respective
parties are:

10



--------------------------------------------------------------------------------



 



Partner Agent:
Risk Transfer Holdings, Inc.
301 East Pine Street, Suite 350
Orlando, FL 32801
Attention: Paul R. Hughes, CEO
Company:
SUA Insurance Company
222 S. Riverside Plaza
Suite 1600
Chicago, IL 60606
Attention: Courtney Smith, President & CEO
cc: Scott Goodreau, General Counsel

IX.   GENERAL PROVISIONS

  A.   If Partner Agent breaches this Agreement for any reason whatsoever,
Company may, in lieu of terminating the Agreement, suspend some or all of the
authority of Partner Agent under this Agreement. Additionally, Company may
suspend the authority of Partner Agent during the pendency of any dispute
regarding termination or suspension.     B.   The expirations and renewals shall
be the property of Partner Agent; provided, however, the Company shall have the
right to write or renew such business if required by law, and to take any and
all actions with regard to the business as may be required in order to service
the business or as may be required by law or pursuant to the policy’s terms.    
C.   Partner Agent will advise Company promptly upon becoming aware that an
employee of Partner Agent or any of Partner Agent’s brokers or producers have
been convicted of a felony.     D.   This Agreement and the Securities Purchase
Agreement constitute the entire Agreement between Company and Partner Agent and
supersedes any and all other agreements, either oral or written, between Company
and Partner Agent with respect to the business. No waiver by either party to
enforce any provisions of this Agreement will be effective unless made in
writing and signed by an authorized officer of Company and Partner Agent and
shall be effective as to the specifically stated waiver date. No amendment to
this Agreement will be effective unless made in writing and signed by the
parties hereto, and specifying the effective date of such amendment.     E.  
Company may combine or offset any balances or funds owed by Partner Agent to
Company against any balances or funds owed to Partner Agent by Company under
this Agreement or any other agreement between the parties. Because the funds
held by Partner Agent are held in trust for Company, Partner Agent may not
offset any balance due from Company to Partner Agent under this Agreement or
under any other agreement with Company or any other party against the Premium
Trust Fund.     F.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to its rules
regarding conflict of laws. Notwithstanding the foregoing, matters relating to
agency termination and Partner Agent’s right or Company’s obligations on
termination shall be governed solely by the applicable insurance laws, if any,
of the state in which Partner Agent is domiciled. The parties hereto consent to
the jurisdiction of the State courts of the State of Florida, specifically,

11



--------------------------------------------------------------------------------



 



      the jurisdiction of the Circuit Court for the Ninth Judicial Circuit, in
and for the venue of Orange County, Florida, to litigate and resolve any matters
or disputes pertaining to this Agreement which are not otherwise resolved in
accordance with subsection G below. The reasonable cost and expense of the
prevailing party of any such action shall be borne by the losing party.

  G.   Except as provided herein, before resorting to litigation, as described
in subsection F above, the parties agree that all unresolved differences of
opinion or disputes between Company and Partner Agent, arising out of or in
connection with this Agreement or any transaction hereunder, at law or in
equity, shall first be attempted to be settled by a good faith meeting of a
member of senior management of each of Company and Partner Agent (“Good Faith
Meeting”). This Good Faith Meeting shall be requested in writing, pursuant to
the notice provisions of this Agreement, and conducted within 60 days from the
date of receipt of that notice. Failure to conduct the Good Faith Meeting within
that time period and in the absence of an agreed extension of that time period,
either party is permitted to initiate litigation in the agreed jurisdiction and
venue set forth within subsection F, above. If the Good Faith Meeting is
conducted but it fails to resolve all or some of the differences of opinion or
disputes between Company and Partner Agent, the parties agree they next shall
attempt to resolve any and all remaining differences of opinion or disputes
between Company and Partner Agent by mediation in Orange County, Florida, with a
Supreme Court of Florida Certified Mediator. The mediation shall be conducted
within 60 days of the date of the adjournment of the Good Faith Meeting. Failure
to conduct the mediation within that time period and in the absence of an agreed
extension of that time period, either party is permitted to initiate litigation
in the agreed jurisdiction and venue set forth within subsection F, above. If
the mediation fails to resolve all or some of the differences of opinion or
disputes between Company and Partner Agent the parties agree either party is
permitted to initiate litigation in the agreed jurisdiction and venue set forth
within subsection F, above. The parties do not consent to submit any of the
matters pertaining to this Agreement to arbitration. Undisputed commissions owed
to Partner Agent by Company shall be paid to Partner Agent in accordance with
the other terms and conditions of this Agreement.     H.   Partner Agent may not
assign this Agreement, delegate its duties, or assign its rights under this
Agreement, unless otherwise agreed upon and authorized in writing in advance by
Company.     I.   This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.     J.   The parties hereby agree that all
provisions of this Agreement shall survive termination, except that Paragraph I
(A) hereof shall only survive as modified by Article VIII.     K.   Unless
otherwise agreed to in writing by both parties, each party agrees that during
this Agreement and for a period of one (1) year after the termination or
expiration of this Agreement, it shall not directly or indirectly recruit,
solicit or hire any employee of the other party, or induce or attempt to induce
any employee of the other party to discontinue his or her employment
relationship with the other party.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the date first above written.

          SUA INSURANCE COMPANY    
 
   
By:
  /s/ Daniel A. Cacchione    
 
       
Name Printed:
  Daniel A. Cacchione    
Title:
  SVP & Chief Underwriting Officer    

         
 
    RISK TRANSFER HOLDINGS, INC.    
 
   
By:
  /s/ Paul R. Hughes    
 
       
Name Printed:
  Paul R. Hughes    
Title:
  Chief Executive Officer    

13



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMISSION SCHEDULE

  A.   Except as otherwise provided in this Commission Schedule, Partner Agent’s
Commission shall be as follows:

          Program Description   Line of Business   Rate of Commission
PEO business in Florida and any other master policy states as agreed to by
Company and Partner Agent based on specific agreed upon strategies.
  Workers’ Compensation   12% or per agreement by the parties and documented on
the NOIC form
 
       
PEO business in MCP (multi-
coordinated policy) states
  Workers’ Compensation   15% or per written agreement
by the parties
 
       
Temporary Staffing
  Workers’ Compensation   12% or per agreement by the parties and documented on
the NOIC form
 
       
Pest Control
  Workers’ Compensation   12% or per written agreement
by the parties

  B.   The rates of Commission provided in this Schedule do not relate to the
following types of business:

  1.   Business which Company determines is specially rated, specially
classified, or specially reinsured;     2.   Business written subject to a
participating plan;     3.   Business written subject to a retrospective plan,
SIR, or large deductible; or     4.   Business placed through assigned risks,
fair plans, pools, or other risk-sharing associations.

     Commission rates for all such business shall be negotiated on an individual
policy basis and agreed by Company in writing.

  C.   Commissions different than provided herein may be agreed to in writing
between Partner Agent and Company, and such agreement shall supersede this
Commission Schedule.

14



--------------------------------------------------------------------------------



 



EXHIBIT B
PROFIT SHARING SCHEDULE
A separate profit sharing calculation will be completed for each individual
program managed by the Partner Agent.
The Profit Sharing Due to Partner Agent will be calculated using the following
Tables:
Table I
Profit Sharing Year [    ]

                  Premium   1.    
Eligible Earned Premium for Profit Sharing Year
  $                
 
          2.    
Premium Written Off
  $            
 
          3.    
Ceded Facultative Reinsurance
  $            
 
          4.    
Net Eligible Earned Premium
  $            
 
               
(Line 1 minus Line 2 minus Line 3)
        Expenses   5.    
Commissions incurred for Profit Sharing Year
  $            
 
          6.    
Losses and ALAE Incurred for Profit Sharing Year
  $            
 
          7.    
TPA Claims Fee for Profit Sharing Year
  $            
 
          8.    
Claims Charge for Profit Sharing Year (% times line 4)
  $            
 
          9.    
IBNR Charge for Profit Sharing Year
  $            
 
          10.    
Taxes, Licenses and Fees for Profit Sharing Year
  $            
 
          11.    
Operating Charge (% times line 4)
  $            
 
          12.    
Dividends Incurred for Profit Sharing Year
  $            
 
          13.    
Expense Total (Sum of Lines 5, 6, 7, 8, 9, 10, 11 and 12)
  $            
 
        Profit Sharing Year Result   14.    
Profit Sharing Year Result
  $            
 
                (Line 4 minus line 13)
(Can be negative)           15.    
Profit Sharing Factor
    50 %   16.    
Profit to be Shared (Line 14 times Line 15)
  $            
 
               
(Can be negative)
       

15



--------------------------------------------------------------------------------



 



                    17.    
Payout Factor
      %        
 
          18.     Result (Line 16 times Line 17)
(Can be Negative)   $            
 
       

Based on this Table, the Partner Agent’s Combined Ratio is ___% (line 13 divided
by line 4 times 100). The maximum Profit Sharing due the Partner Agent will be
limited to 7% of Net Eligible Premium per Profit Sharing Year.
LEGEND
Table I

      Line 1.  
Eligible Earned Premium shall mean direct premium earned for Profit Sharing Year
which relates to Eligible Business less premium ceded (less ceding commission
received) for reinsurance.
   
 
Line 2.  
Premium Written Off shall include any premium due Company which Company has
charged off as uncollectible for the Profit Sharing Year.
   
 
Line 3.  
Ceded Facultative Reinsurance shall include earned premium ceded (less ceding
commissions received) for facultative reinsurance specifically related to
Eligible Business purchased by Company for Profit Sharing Year.
   
 
Line 5.  
Commissions shall include the direct commissions and policy fees (if included in
Eligible Earned Premium) incurred by Company for the Profit Sharing Year,
relating to Eligible Business. Additionally, Company shall add to such total any
amounts or expenses of Partner Agent which Company agrees to reimburse, assume,
or share.
   
 
Line 6.  
Losses and ALAE Incurred shall be direct losses and expenses incurred (paid plus
case reserves) by Company on claims reported for the Profit Sharing Year
relating to Eligible Business, excluding unallocated loss adjustment expense,
plus any extra contractual or bad faith payments relating to Eligible Business
less recoveries from Ceded Treaty and Facultative Reinsurance specifically
related to eligible business.
   
 
Line 7.  
TPA Claims Fee shall be actual fees incurred by the Company on behalf of the
Partner Agent for the current Profit Sharing Year.
   
 
Line 8.  
Claims Charge shall be a designated percentage determined by Company based on
unallocated loss adjustment expense for the current Profit Sharing Year times
Net Eligible Earned Premium.
   
 
Line 9.  
IBNR Charge shall be determined solely by the Company and shall include a
provision for the reserve for Losses and ALAE Incurred but not reported during
the Profit Sharing Year, which reserve shall include development on losses and
ALAE already reported to Company. The IBNR calculation will take into
consideration the specific lines and classes of business written by the Program
Agent.
   
 
Line 10.  
Taxes and Assessments shall include any loss based or premium based assessments
and any expenses relating thereto, and premium taxes, boards, bureaus, and any
miscellaneous taxes including insurance department licenses and fees, relating
to Eligible Business allocated by Company to Eligible Earned Premium including
but not limited to residual market, fair plan or guaranty association
assessments.

16



--------------------------------------------------------------------------------



 



      Line 11.  
Operating Charge shall be a designated percentage for the current Profit Sharing
Year times Net Eligible Earned Premium. Operating Charge shall be determined
solely at Company’s discretion and shall be based on the operating expenses of
Company not included in any of the line items described herein.
   
 
Line 12.  
Dividends Incurred shall include all dividends incurred (paid plus an estimate
of accrued but not paid) for the Profit Sharing Year by Company under Eligible
Business.
   
 
Line 15.  
Profit Sharing Factor shall be 50%. A minimum total Eligible Written Premium of
twenty million dollars ($20,000,000), minimum program Eligible Written Premium
of twenty million dollars ($20,000,000) for PEOs, and minimum program Eligible
Written Premium of five million dollars ($5,000,000) for each other program must
be achieved during the Profit Sharing Year to be paid out under the profit
sharing calculation. The profit sharing calculation will be completed regardless
of whether Partner Agent meets its minimum requirements.
   
 
Line 17.  
Payout Factor shall be calculated according to the following chart:

PROFIT SHARING AGREEMENT
PAYOUT FACTORS

              5 Years
1st Valuation
    10 %
2nd Valuation
    25 %
3rd Valuation
    45 %
4th Valuation
    70 %
5th Valuation
    100 %

17



--------------------------------------------------------------------------------



 



Timing of Calculation of Profit Sharing Due

  A.   If Partner Agent meets the Minimum Eligible Written Premium requirements
for a Profit Sharing Year, Company shall calculate Profit Sharing Due to Partner
Agent for the Profit Sharing Period based on Company’s records. Such calculation
shall be provided to Partner Agent sixty (60) days after each Valuation Date.  
  B.   Each Profit Sharing Year’s calculation will include a separate
re-calculation of each prior Profit Sharing Year. Re-calculations for each prior
Profit Sharing Year will be as of the current Valuation Date, and will be made
utilizing the formula set forth in Table I. A summary of calculations made for
each Profit Sharing Year will be entered on current Profit Sharing section of
Table II.     C.   Provided that all premium or other amounts due Company shall
have been received by Company, within sixty (60) days after completion of the
calculation of Profit Sharing Due, Company shall pay the amount of Profit
Sharing Due to Partner Agent for the Profit Sharing Period as shown in Table II.
    D.   In the event of a deficit in a Profit Sharing Year, the deficit will
offset past or future surplus until fully absorbed up to and including the fifth
Valuation Date of such deficit. In order of how deficits will be applied and how
payout will be determined, deficits offset the earliest surpluses first
including subsequent development of those surpluses.

LEGEND
Other Defined Terms used in this Agreement

  A.   The Initial Profit Sharing Year of this Agreement shall be from
January 1, 2005 to December 31, 2005.     B.   The Initial Profit Sharing Year
of this Agreement shall be from the Effective Date to December 31st following
the Effective Date (“Initial December Date”). Notwithstanding the foregoing, the
Initial Profit Sharing Year of this Agreement shall be from the Effective Date
to December 31st following the Initial December Date if the Effective Date is
between April 1 and December 31st. Subsequent Profit Sharing Years, if any,
shall be January 1st to December 31st.     C.   Valuation Date shall mean
June 30th of each year. Except as otherwise set forth below, Company shall
continue providing calculations for each Profit Sharing Year through the June
30th of each successive year following termination of this Agreement, the Final
Profit Sharing Year, or until the parties mutually agree in writing to close the
calculations for a particular Profit Sharing Year or Profit Sharing Years.

Term and Termination
This profit sharing schedule will terminate upon the effective date of
termination of this Agreement. The Final Profit Sharing Year under this
Agreement will be the Profit Sharing Period ending as of the effective date of
termination.

18



--------------------------------------------------------------------------------



 



In the event this Agreement is terminated prior to the fifth anniversary of the
Effective Date by the Partner Agent, Company shall provide no further Profit
Sharing calculations. In the event that this Agreement is terminated prior to
the fifth anniversary of the Effective Date by Company in accordance with
Section VIII. D., Company shall provide no further Profit Sharing calculations.
General
No charge, offset, credit, or deduction for any Profit Sharing which is or may
be due Partner Agent shall be made or claimed by Partner Agent in accounts
submitted to Company under this Agreement or any other agreement. Profit Sharing
Due shall be payable only by Company’s check. Company may combine or offset any
amount owed to Partner Agent by Company hereunder against any amount owed to
Company by Partner Agent under any other agreement between the parties.

19